Citation Nr: 0309538
Decision Date: 05/21/03	Archive Date: 07/22/03

DOCKET NO. 98-20 595               DATE MAY 21, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

THE ISSUES

Entitlement to service connection for a dental disability, other
than periodontal disease and missing teeth numbers 2 to 5, claimed
as secondary to service- connected post-operative mucoepidermoid
carcinoma of the right parotid gland.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. B. Conner, Counsel

INTRODUCTION

The veteran had active naval service from January 1979 to November
1981.

This matter comes to the Board of Veterans' Appeals (Board) from an
October 1998 rating decision of the Department of Veterans Affairs
(VA) Boise Regional Office (RO). In April 2000, the Board remanded
the matter to afford the veteran the opportunity to testify at a
Board hearing at the RO. In November 2002, the veteran testified at
a Board hearing before the undersigned. A transcript of that
hearing is of record.

This case has an unusual procedural history. In an October 1998
rating decision, the RO denied the veteran's claim of entitlement
to service connection for unspecified "dental problems." He duly
appealed the RO's decision, clarifying that he was seeking
entitlement to a dental condition for the purposes of obtaining VA
dental treatment.

Thereafter, in an April 1999 rating decision, the RO granted
service connection for missing teeth numbers 2 through 5, secondary
to the veteran's service connected post-operative right parotid
gland carcinoma. In May 1999, the veteran submitted a statement
indicating that this decision did not satisfy his appeal. Rather,
he contended he had additional dental disabilities, such as
periodontal disease, for which he had originally claimed
entitlement to service connection for treatment purposes. Thus, the
veteran's claim of entitlement of entitlement to service connection
for dental problems (other than missing teeth numbers 2 through 5)
was continued on appeal.

In an October 1999 rating decision, the RO also granted service
connection for periodontal disease for treatment purposes. A review
of the record reflects that this decision also failed to satisfy
the veteran. At his November 2002 hearing, the veteran submitted
records from his private dentist outlining a host of specific
dental conditions that he claimed were causally related to his
service-connected

periodontal disease and/or post-operative mucoepidermoid carcinoma
of the right parotid gland.

Further, at his November 2002 hearing, the veteran raised a claim
of entitlement to service connection for temporomandibular joint
(TMJ) dysfunction. A review of the record indicates that this claim
was previously denied in an unappealed October 1999 rating
decision. Thus, the veteran's application to reopen his claim of
service connection for TMJ dysfunction is referred to the RO for
initial consideration.

REMAND

During the pendency of the veteran's appeal, the President signed
into law the Veterans Claims Assistance Act of 2000 (VCAA) that
substantially modified the circumstances under which VA's duty to
assist claimants applies, and how that duty is to be discharged.
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 5100-
5103A, 5106-7 (West. 2002)). The new statute revised the former
section 5107(a) of title 38, United States Code, to eliminate the
requirement that a claimant must come forward first with evidence
to well ground a claim before the Secretary of Veterans Affairs is
obligated to assist the claimant in developing the facts pertinent
to the claim.

Under regulations issued after enactment of the VCAA, and effective
February 22, 2002, the Board has been conducting evidentiary
development of appealed cases directly. See 38 C.F.R. 19.9(a)(2)
and (a)(2)(ii) (2002). Consistent with the new duty-to assist
regulations, after reviewing the veteran's case, the Board had
determined that additional evidentiary development is warranted
prior to consideration of his case.

However, on May 1, 2003, just prior to initiation of the Board's
evidentiary development, the United States Court of Appeals for the
Federal Circuit (Federal Circuit) invalidated the new duty-to-
assist regulations codified at 38 C.F.R. 19(a)(2) and
(a)(2)(ii)(2002). See Disabled American Veterans, et. al., v.
Secretary of Veterans Affairs, ____F. 3d____, Nos. 02-7304, -7305,
-7316 (May 1,

2003). That decision emphasized the Board's status as "primarily an
appellate tribunal, and held that 38 C.F.R. 19.9(a)(2) is invalid
because, in conjunction with the amended regulation codified at 38
C.F.R. 20.1304, it allows the Board to consider additional evidence
without having to remand the case to the AOJ for initial
consideration and without having to obtain the appellant's waiver.
The Federal Circuit further held that 38 C.F.R. 19.9(a)(2)(ii) is
invalid because, in providing only 30 days for an appellant to
respond to a notice from the Board that information or evidence is
needed from the appellant, it violates the provision, contained in
38 U.S.C.A. 5103, of a one-year period in which to respond to such
a request. Thus, in light of this new judicial precedent, the Board
is compelled to remand the veteran's case to the RO for further
evidentiary development that includes obtaining VA and non-VA
medical records and VA examination.

Finally, because the record reflects that the VARO has not yet
considered whether any additional notification or development
action is required under the Veterans Claims Assistance Act of
2000, it would be potentially prejudicial to the appellant if the
Board were to proceed to issue a decision at this time. See
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v.
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet.
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992)
(published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the
Federal Circuit, demands that this case be REMANDED to the RO for
the following actions:

1. The veteran should be contacted and invited to submit any
additional evidence he may have in support of his claims. 

2. The record indicates that the veteran was treated for numerous
dental conditions by Dr. Jack D. Klure, Maple Grove Dentistry, 3224
North Maple Grove Road, Boise, ID 83704, during the period from
January 2000 to the present. The RO should make arrangements to
obtain complete dental records from Dr. Klure.

3. The RO should obtain the veteran's dental records from the VA
Medical Center in Boise for any treatment for a dental condition
during the period from April 1998 to the present. 

4. Then, the RO should make arrangements with the appropriate VA
medical facility for the veteran to be afforded the following
examination: a VA dental examination to determine the etiology of
the veteran's claimed dental conditions. Send the claims folder to
the examiner for review. A) The examiner should be requested to
delineate all current dental disorders (including those listed by
Dr. Klure in his November 2002 letter) and provide an opinion as to
whether it is least as likely as not (i.e., at least a 50-50-
probability) that any of the listed dental disorders is causally
related to the veteran's service- connected periodontal disease
and/or post-operative mucoepidermoid carcinoma of the right parotid
gland or whether such an etiology or relationship is less than
likely (i.e., less than a 50-50 Probability. B) In addition, the
examiner should comment on whether any of the identified dental
conditions are complicating a medical condition currently being
treated by VA. C) Finally, the examiner should comment on whether
any of loss of teeth (to include tooth number 30, which was
extracted by Dr. Klure) was lost due to trauma or disease versus
loss of the alveolar process as a result of periodontal disease. A
complete rationale should be provided for all opinions offered and
the examiner is requested to indicate in the examination report if
the claims file was reviewed. 5. Then, the RO should review the
claims file and ensure that all notification and development action
required by the Veterans Claims Assistance Act of 2000 (VCAA),
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 5100-
5103A, 5106-7 (West 2002)) is completed. In particular, the RO
should ensure that the new notification

requirements and development procedures contained in sections 3 and
4 of the Act (codified as amended at 38 U.S.C. 5102, 5103, 5103A,
and 5107) are fully complied with and satisfied, including VA re-
examination as noted above. 

6. Thereafter, the RO should readjudicate the veteran's claims for
entitlement to service connection for a dental disability, other
than periodontal disease and missing teeth numbers 2 to 5, claimed
as secondary to service-connected post- operative mucoepidermoid
carcinoma of the right parotid gland. If the benefits sought on
appeal remain denied, the appellant should be provided with a
supplemental statement of the case (SSOC). The SSOC should contain
notice of all relevant actions taken on the claims, to include a
summary of the evidence and applicable law and regulations
considered pertinent to the issues currently on appeal since the
November 1999 SSOC. An appropriate period of time should be allowed
for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes).

- 6 -

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2002), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 7 -



